Case 1:20-cv-01187-EGS Document 1-1 Filed 05/06/20 Page 1 of 2

CIVIL COVER SHEET

JS-44 (Rev. 6/17 D

 

L (a) PLAINTIFFS

VEKATASWARA PRASA THALACHEERU
2204 Village Dr

Avenel, NJ, 0700

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF 88888
(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS

SERVICES

 

 

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)
Michael E. Piston Attorney at Law
225 Broadway, Suite 307
New York, NY 10007

ATTORNEYS (IF KNOWN)

555 4th St NW
Washington, DC 20530

 

UNITED STATES CITIZENSHIP AND IMMIGRATION
20 Massachusetts Ave NW, Washington, DC 20001

COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT Washington

(IN U.S, PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

US Attorney for the District of Columbia

 

II. BASIS OF JURISDICTION Tl. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
(PLACE AN x IN ONE BOX ONLY) PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
; PTF DFT PTF = DFT
O 1 U.S. Government O 3 Federal Question
Plaintiff (U.S. Government Not a Party) | Citizen of this State O 1 © | Incorporated or Principal Place Oo 4 oO 4
of Business in This State
: 0S Couemaen Oo 4 pe Pe : Citizen of Another State oO 2 © 2 Incorporated and Principal Place Oo 5 oO 5
efendant {Indicate Citizenship of : :
ain of Business in Another State
Parties in item III) Citizen or Subject of a
; i O3 0:3 . oO

Foreign Country Foreign Nation 6 Oo 4

 

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT
(Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 

O A. Antitrust |O B. Personal Injury/

Malpractice

[-] 310 Airplane

[J 315 Airplane Product Liability
(_] 320 Assault, Libet & Slander
(J 330 Federal Employers Liability
[1 340 Marine

[-] 345 Marine Product Liability
[J] 350 Motor Vehicle

[_] 355 Motor Vehicle Product Liability
[_] 360 Other Personal Injury

(] 362 Medical Malpractice
[1365 Product Liability

[__] 367 Health Care/Pharmaceutical

[1410 Antitrust

[__] 368 Asbestos Product Liability

 

Personal Injury Product Liability

 

O C. Administrative Agency
Review

[7] 151 Medicare Act

Pe acr HLA (1395m

[__] 862 Black Lung (923)

() 863 DIWC/DIWW (405(g))
(J 864 SSID Title XVI

[__} 865 RSI (405(g))

j 891 Agricultural Acts

[_] 893 Environmental Matters

[__] 890 Other Statutory Actions (if
Administrative Agency is
Tavolved)

© D. Temporary Restraining
Order/Pretiminary
Injunction

Aoy nature of suit from any category
may be selected for this category of
case assignment.

*(If Antitrust, then A governs)*

 

 

O E. General Civil (Other) OR OF. Pro Se General Civil
Bankruptcy Federal Tax Suits [__] 462 Naturalization
210 Land Condemnation [_] 422 Appeal 27 USC 158 [__] 870 Taxes (US plaintiff or Application
(]220 Foreclosure [] 423 Withdrawal 28 USC 157 defendant) () 465 Other Immigration
[230 Rent, Lease & Ejectment [__j 871 IRS-Third Party 26 USC Actions
[J 240 Torts to Land Paspiet Retitions 7609 [__] 470 Racketeer Influenced
[J 245 Tort Product Liability 535 Death Penalty & Corrupt Organization
[_J290 All Other Real Property | 540 Mandamus & Other Forfeitur na 480 C Credit
[1 ss0 civil Rights [_] 625 Drug Related Setzure of | L_] 480 Consumer Cre
[—] 555 Prison Conditions Property 21 USC 881 = aso eae
ES 370 Other Fraud 560 Civil Detainee - Conditions | [_] 690 Other Exchange
a ies i tentint of Confinement Other Statutes [1896 Arbitration
7 nial roperty [_] 375 False Claims Act [3] 899 Administrative Procedure
[]385 Property Damage 820 Copyrights L_J}376 ae (31 USC atRewien fe Appeal of
[] 830 Patent (a)) ne
Product Liability (_] 835 Patent — Abbreviated New CJ 400 State Reapportionment [__] 950 Constitudonality of State
Drug Application [J 430 Banks & Banking Statutes
7] 840 Trademark [1] 450 Commerce/ICC [__] 890 Other Statutory Actions
Rates/etc. {if not administrative agency
[J 460 Deportation review or Privacy Act)

 

 

 

 

 

 
Case 1:20-cv-01187-EGS Document 1-1 Filed 05/06/20 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

© G. Habeas Corpus/ © H. Employment © I. FOIA/Privacy Act © J. Student Loan
2255 Discrimination
[1530 Habeas Corpus — General [__] 442 Civil Rights - Employment [) 895 Freedom of Information Act [] 152 Recovery of Defaulted
[J 510 Motion/Vacate Sentence (criteria: race, gender/sex, [) 890 Other Statutory Actions Student Loan
[] 463 Habeas Corpus — Alien national origin, (if Privacy Act) (excluding veterans)
Detainee discrimination, disability, age,
religion, retaliation)
*(If pro se, select this deck)* *(If pro se, select this deck)*
© K. Labor/ERISA O L. Other Civil Rights © M. Contract O N. Three-Judge
(non-employment) (non-employment) Court

(J 110 Insurance
[1] 710 Fair Labor Standards Act [__]441 Voting (if not Voting Rights [1120 Marine () 441 Civil Rights - Voting
[1] 720 Labor/Mgmt. Relations Act) [J 130 Milter Act (if Voting Rights Act)
(] 740 Labor Railway Act (] 443 Housing/Accommodations L_] 140 Negotiabte Instrument
Cc 751 Family and Medical CJ 440 Other Civil Rights CI 150 Recovery of Overpayment

Leave Act (_]445 Americans w/Disabilities - & Enforcement of
[__] 790 Other Labor Litigation Employment Judgment
{__] 791 Empl. Ret, Inc, Security Act [1446 Americans w/Disabilities — [1153 Recovery of Overpayment
Other of Veteran’s Benefits
(1) 448 Education [] 160 Stockholder’s Suits

[] 190 Other Contracts

[J 195 Contract Product Liability

(7) 196 Franchise
¥. ORIGIN
© 1 Original oO 2Removed © 3 Remanded O 4Reinstated oO STransferred (©) 6 Multi-district oO 7 Appeal to © 8 Muld-district

Proceeding from State from Appellate or Reopened from another Litigatien District Judge Litigation —
Court Court district (specify} from Mag. Direct File
Judge
VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
Civil action against the United States brought under 5 U.S.C. 706 to review denial of H-1B petition
VIE. REQUESTED IN CHECK IF THIS IS A CLASS DEMAND § Check YES anly if dem in complaint
COMPLAINT ACTION UNDER F.R.C.P. 23 JURY DEMAND: YES NO
VIIL. RELATED CASE(S) (See instruction) YES CL] NO [x | If yes, please complete related case form
IF ANY

DATE: 5/5/2020 SIGNATURE OF ATTORNEY OF RECORD s/ Michael E. Piston

 

 

 

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
Authority for Civil Cover Sheet

The J§-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

L COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

Hl. CITEZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
under Section f1.

I¥. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
nature of suit found under the category of the case.

VIL CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

VII. RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
the Clerk’s Office.

Because of the need for accurate and comptete information, you should ensure the accuracy of the information provided prior to signing the form.

 
